UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4714



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES DANIEL BRAY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (CR-02-106)


Submitted:   May 25, 2005                     Decided:   June 7, 2005


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew L. Wilder, Charlottesville, Virginia, for Appellant.
John L. Brownlee, United States Attorney, Jean B. Hudson, Assistant
United States Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Following a jury trial, James Daniel Bray was convicted

on two counts of coercion and enticement of a minor, in violation

of 18 U.S.C.A. § 2422(b) (West Supp. 2005) (Counts 1 and 2), and

one count of possession with intent to distribute marijuana, in

violation of 21 U.S.C. § 841(a)(1) (2000) (Count 7).      The court

sentenced Bray to 204 months in prison, consisting of a 180-month

sentence on Count 1, a 168-month sentence on Count 2 with all but

twenty-four months to run concurrently, and a concurrent sixty-

month sentence on Count 7.   The district court also specified an

identical alternative sentence of 204 months pursuant to this

court’s recommendation in United States v. Hammoud, 378 F.3d 426

(4th Cir. 2004) (order), opinion issued by 381 F.3d 316, 353-54

(4th Cir. 2004) (en banc), cert. granted and judgment vacated, 125

S. Ct. 1051 (2005).

           Bray appeals, arguing that pursuant to United States v.

Booker, 125 S. Ct. 738 (2005), his sentence violates the Sixth

Amendment because it was enhanced under the mandatory federal

sentencing guidelines scheme based on facts that were not found by

a jury beyond a reasonable doubt.      We conclude that, because the

alternate sentence the district court pronounced pursuant to 18

U.S.C.A.   § 3553 (West 2000 & Supp. 2005), treating the sentencing

guidelines as advisory only, was identical to the sentence imposed

under the mandatory federal sentencing guidelines as they existed


                               - 2 -
at that time, any error resulting from the sentence imposed by the

district court was harmless.      Booker, 125 S. Ct. at 769.

           Accordingly, we affirm Bray’s sentence. We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                AFFIRMED




                                  - 3 -